DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, 7, 9-13, and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 9, applicant's persuasive arguments overcome the rejections to the claims as well as the amendments to more clearly define the invention, namely wherein none of the prior art teach a radiotherapy device or method comprising wherein the source carrier comprises a plurality of source boxes and a plurality of source box positions matching shapes of the plurality of source boxes, the plurality of source boxes are detachably fixed at the plurality of source box positions, the plurality of radiation sources are installed at the plurality of source boxes, each of the plurality of source boxes is provided with a connecting part, each of the plurality of source box positions is provided with a source guide rod, and the connecting part is configured to connect the source guide rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884